Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 17/492,968 filed 10/4/21. Claims 1-25 are pending with claim 1 in independent form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-14 and 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11,138,396 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are contained within the claims of the ‘396 patent with some minor changes in wording/terminology.
The instant application and the ‘396 patent teach a method of tracking at least one plant, comprising: providing at least one RFID tag assembly, wherein each RFID tag assembly of the at least one RFID tag assembly comprises: a strap, wherein the strap comprises: a strap body having a strap body proximal end and a strap body distal end; a first strap connecting portion attached to the strap body proximate to the strap body distal end; and a second strap connecting portion attached to the strap body proximate to the strap body proximal end, wherein the first strap connecting portion and the second strap connecting portion are configured such that when the first strap connecting portion is connected to the second strap connecting portion in a locked position, the first strap connecting portion and second strap connecting portion are in locked connection such that the strap body distal end is in locked connection with the strap body proximal end; and an RFID label, wherein the RFID label comprises: an RFID label body having an RFID label body proximal end and an RFID label body distal end; an RFID circuit, wherein the RFID circuit is attached to the RFID label body; an RFID antenna, wherein the RFID antenna is connected to the RFID circuit, wherein the RFID antenna is attached to the RFID label body, and wherein the RFID label and the strap are configured to: (i) interconnect in a first configuration. such that when the first strap connecting portion and the second strap connecting portion are in locked J:\FRA\1(3 XCD6\Appication\App-as filed.doc43 FRA.103XCD6 connection, the RFID label does not separate from the strap and an orientation of the RFID label is dependent on an orientation of the strap, and (ii) interconnect in a second configuration, such that when the first strap connecting portion and the second strap connecting portion are in locked connection the RFID label does not separate from the strap and the orientation of the RFID label is adjustable independently from the orientation of the strap; putting at least one seed or at least one stem in soil and/or water; positioning a corresponding at least one RFID tag with respect to the at least one seed or the at least one stem in a manner that each RFID tag of the at least one RFID tag is associated with the corresponding seed or the corresponding stem, wherein each RFID tag of the at least one RFID tag is incorporated into a corresponding RFID tag assembly of the at least one RFID tag assembly; after the at least one seed or at least one stem matures transfers into a vegetative state to become at least one plant, if each RFID tag of the at least one RFID tag is not yet attached to the corresponding plant of the at least one plant, attaching the each RFID tag of the at least one RFID tag to the corresponding plant of the at least one plant; after the at least one potted plant matures further, harvesting the at least one plant to create a lot or batch of harvested material; packaging the harvested material into a packaged product; and attaching either: (i) the at least one RFID tag from the at least one plant; or (ii) a product RFID tag that is associated with the at least one RFID tag, to the packaged product. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH